DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/22 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 18 is objected to because of the following informalities: 
Claim 18 depending on canceled claim 14 appears to be a typo, which should depend on claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


All claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “signals in a first frequency band…signals in a second frequency band…signals in a third frequency band” are indefinite, since it’s unclear whether these three instances of “signals” are the same or different. Although three frequency bands are claimed, it is NOT understood whether the three bands are part of a single wideband or are distinct bands.
Rest of the claims are rejected for depending therefrom. 
Claims 6 and 18 respectively reciting “N78 frequency band signal” are indefinite, since “N78” has NOT been defined and such a band is NOT well established in the art. As such, this limitation will be interpreted as --N78 frequency band signal, where N78 is a sub 6G communications band--, thereby being commensurate with ¶ [0030] and ¶ [0052] of the printed publication. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna. 

The following claim 1 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 

1. (Proposed) An antenna, comprising: 
a feed contact, a first antenna branch, a second antenna branch, and a third antenna branch[[,]]; wherein 
the first antenna branch, the second antenna branch, and the third antenna branch are respectively electrically connected with the feed contact; 
the first antenna branch has a first length for sending and receiving signals in a first frequency band; 
the second antenna branch has a second length for sending and receiving signals in a second frequency band different from the first frequency band; 
the third antenna branch has a third length for sending and receiving signals in a third frequency band different from the first and second frequency bands; 
the first antenna branch, the second antenna branch, and the third antenna branch form electromagnetic coupling; [[and]] 
the first antenna branch, the second antenna branch, and the third antenna branch are integrally formed in an L-shape, such that the first 2U.S. Pat. Appl. Ser. No.: 16/745,437 Attorney Docket No. ZLP1901481 CN-USantenna branch is formed as a first side of the L shape, the second antenna branch is formed as a second side of the L shape, and the third antenna branch is disposed at a corner of the L shape formed by the first antenna branch and the second antenna branch[[.]]; and
at least one of the three frequency bands are for Wi-Fi signals and another of the three frequency bands is for sub 6G signals. 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, none of the prior art shows, teaches or fairly suggests the features of the third antenna branch has a third length for sending and receiving signals in a third frequency band different from the first and second frequency bands; the first antenna branch, the second antenna branch, and the third antenna branch form electromagnetic coupling; the first antenna branch, the second antenna branch, and the third antenna branch are integrally formed in an L-shape, such that the first 2U.S. Pat. Appl. Ser. No.: 16/745,437 Attorney Docket No. ZLP1901481 CN-USantenna branch is formed as a first side of the L shape, the second antenna branch is formed as a second side of the L shape, and the third antenna branch is disposed at a corner of the L shape formed by the first antenna branch and the second antenna branch; and at least one of the three frequency bands are for Wi-Fi signals and another of the three frequency bands is for sub 6G signals. 
Claims 5, 6, 11-13 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Napoles (US 9484631) discloses an antenna, comprising: 
a feed contact 442 (Fig. 4), a first antenna branch 402, a second antenna branch 404, and a third antenna branch 405; wherein 
the first antenna branch, the second antenna branch, and the third antenna branch are respectively electrically connected with the feed contact; 
the first antenna branch has a first length for sending and receiving signals in a first frequency band; 
the second antenna branch has a second length for sending and receiving signals in a second frequency band different from the first frequency band (col. 9 first-second para. and para. bridging cols. 9 and 10); 
the third antenna branch has a third length; 
the first antenna branch, the second antenna branch, and the third antenna branch form electromagnetic coupling; 
the first antenna branch, the second antenna branch, and the third antenna branch are integrally formed in an L-shape, such that the first 2U.S. Pat. Appl. Ser. No.: 16/745,437 Attorney Docket No. ZLP1901481 CN-USantenna branch is formed as a first side of the L shape, the second antenna branch is formed as a second side of the L shape, and the third antenna branch is disposed at a corner of the L shape formed by the first antenna branch and the second antenna branch (Fig. 4). 
Hotta (US 2013/0285870), Figs. 43, 52-58

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASAN ISLAM/Primary Examiner, Art Unit 2845